Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The prior art of record (in particular, US 20130013322 A1-Fuchs et al (Hereinafter referred to as “Fuchs”) does not disclose, with respect to claim 1, a mapping from the at least two different context states to at least two different probability density functions as claimed.  Rather, Fuchs discloses a method for arithmetic decoding of a current spectral coefficient (Fig. 8), the method comprising: processing preceding spectral coefficients ([0376], using previously decoded spectral coefficients is interpreted as processing preceding spectral coefficients); determining a context state based on the preceding spectral coefficients ([0376], wherein the context is derived using previously decoded spectral coefficients), wherein the context state is determined from at least two different context states ([0043], wherein the context is typically different), and wherein the context state is based on a sum of quantized absolutes of a processed preceding spectral coefficients ([0018-0019]); In addition, Fuchs discloses a arithmetic decoder uses “a mapping rule describing a mapping of code values onto a symbol code...in dependence on a context state...” However, it is not clear that Fuchs disclose or suggest, “a mapping from the at least two different context classes to at least two different probability density functions,” as claimed. The same reasoning applies to claim 12 mutatis mutandis.  Accordingly, claims 8-14 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487